Citation Nr: 0303101	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  00-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Ramel A. Aguinaldo, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served with the recognized guerrillas from 
December 1944 to January 1946, with the regular Philippine 
Army from January 1946 to February 1946, and with the new 
Philippine Scouts from February 1946 to January 1949.  

This appeal arises from a October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines which denied the 
veteran's application to reopen his claim for service 
connection for asthma.  

The Board of Veterans' Appeals (Board) reopened the veteran's 
claim for service connection for asthma in September 2001 and 
remanded the claim for further development.  The United 
States Court of Appeals for Veterans Claims (Court) in 
Stegall v. West, 11 Vet. App. 268 (1998) held that a remand 
by the Board confers on the veteran as a matter of law, the 
right to compliance with the remand orders.  It imposes upon 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  The Board has reviewed the claims folder and 
the RO has completed the development ordered in the remand.  
The RO sent the veteran a letter asking him to inform them of 
any outstanding medical treatment records.  An October 2001 
letter from the RO to the veteran informed him of the 
provisions of the Veterans Claims Assistance Act.  In April 
2002 the veteran was afforded a VA pulmonary examination.  As 
the development ordered has been completed the case is now 
ready for appellate consideration.  


FINDING OF FACT

The service medical records show no lung disease; several 
private physicians have recalled treating the veteran for 
asthma beginning in 1949, albeit many years after the fact, 
but such was not linked to service; there is no 
contemporaneously recorded medical or X-ray evidence of 
asthma until the mid-1970s; a recent VA examination failed to 
show asthma and a causal link was specifically ruled out 
between the only current lung disorders shown, emphysematous 
changes of no clinical significance and minimal fibrosis of 
the left upper lobe, and any incident of service. 


CONCLUSION OF LAW

Service connection for claimed asthma is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the RO.  An October 2001 letter 
from the RO to the veteran informed him of the provisions of 
the VCAA.  It explained VA's duty to assist the veteran in 
obtaining evidence and what evidence was needed to support 
establish entitlement to the benefit sought.  It specifically 
listed the evidence the RO still needed from the veteran.  
The RO requested the medical records identified by the 
veteran and kept him informed of its efforts to obtain 
evidence on his behalf by letter in January 2002, March 2002 
and June 2002.  A November 2002 rating decision and 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence that had been obtained and what 
evidence was missing.  These communications notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary, that was necessary to 
substantiate his claim, and explained which portion of that 
information and evidence, if any, was to be provided by the 
veteran and which portion, if any, the Secretary would 
attempt to obtain on his behalf.  The November 2002 SSOC 
specifically informed the veteran of the law and regulation 
implementing VCAA and VA's enhanced duty to assist and 
notify, advised him of the evidence necessary to substantiate 
his claims, and requested that he submit information and 
release forms so that VA could obtain outstanding evidence.  
In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was informed as to what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require an 
additional medical examination in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision, to include a recent VA pulmonary 
examination, which ruled out a current diagnosis of asthma 
and specifically found no causal link between the only lung 
disorders shown, essentially incidental X-ray findings, and 
any incident of service.  Charles v. Principi, 16 Vet. App. 
370 (2002); 38 U.S.C. § 5103A.  

Factual Background.  A report of physical examination dated 
in January 1946 reveals examination of the lungs as normal 
and a chest X-ray was negative.  Under the heading for 
listing any significant diseases is incurred is written none.  
The veteran's Affidavit for Philippine Army Personnel dated 
in January 1946 has none typed beneath the heading for 
records of wounds and illnesses incurred from December 1941 
to the date of return to military control.  

In 1975 the veteran applied for VA benefits.  In support of 
his claim he submitted a July 1975 certificate from a private 
physician.  The private physician, Dr. CC certified that the 
veteran had been under her care since July 1975 for chronic 
asthma.  

In January 1976 the veteran submitted a statement in support 
of claim.  He contended that six months after he was 
honorably discharged from active duty in January 1949 he 
suffered from symptoms of asthma.  He experienced "hard 
breathing" and frequent coughing which he believed was 
incurred during his service.  In early 1950 he consulted Dr. 
JG who confirmed his complaints were bronchial asthma.  In 
1961 he again suffered from the same ailment.  He consulted 
Dr. RC.  He had attacks again in September and October 1972 
and was confined to the Army Station Hospital.  He was 
treated by Dr. DDA.  

In May 1976 the veteran submitted a affidavit from PDV.  PDV 
stated he had served with the veteran from 1946 to 1949 and 
had noticed the veteran having difficulty breathing.  

Also submitted was an affidavit from Dr. FRS dated in May 
1976.  He treated the veteran sometime in September 1949 to 
February 1950 for bronchial asthma.  

An affidavit from Dr. GSS, dated in January 1976, stated he 
treated the veteran continuously from March to July 1949 for 
bronchial asthma.  

The veteran submitted a medical certificate dated in October 
1976 from the Armed Forces of the Philippines.  It certified 
the veteran had been treated for bronchial asthma in 
September 1976.  

In January 1979 the RO received verification of the veteran's 
service from the Adjutant General.  On the form titled 
Additional Information it was noted the veteran had 
recognized guerrilla service from December 1944 to January 
1945 and service in the regular Philippine Army from January 
1946 to February 1946.  

The veteran submitted an Enlisted Record and Report of 
Separation, which indicated the veteran had new Philippine 
Scouts service from February 1946 to January 1949.  

The RO received a Medical Certification from the Air Force 
General Hospital in July 1999 which indicated the veteran had 
bronchial asthma.  

The RO reopened the veteran's claim for service connection 
for asthma in October 1999 and denied the claim.  

The veteran submitted a certificate from JCA in February 
2000.  He indicated the veteran was hospitalized from 
September 1976 to October 1976 with a diagnosis of bronchial 
asthma.  

A January 2000 statement from Dr. OSG reveals the veteran had 
a two day episode of dypsnea and coughing.  She stated the 
veteran was a known asthmatic.  Her diagnostic impression was 
the veteran had bronchial asthma.  

The veteran submitted his notice of disagreement in March 
2000.  The RO issued a statement of the case to the veteran 
in March 2000.  The veteran submitted his substantive appeal 
in October 2000 and requested a hearing with the RO Decision 
Review Officer.  

An April 2000 affidavit from EV and FM states they presume 
the veteran got asthma in service.  EV and FM were playmates 
and friends of the veteran.  

A February 2001 medical certification from the Air Force 
General Hospital indicates the veteran was hospitalized in 
January 2001 for treatment of bronchial asthma.  The veteran 
also submitted a second note from Dr. OSG in February 2001, 
which reveals she treated him for bronchial asthma in January 
2000.  
The veteran appeared and gave testimony at a hearing before a 
Decision Review Officer at the RO in February 2001.  The 
veteran testified that sometime during July or August 1944 he 
had a six hour attack of bronchial asthma.  (T-7).  He also 
gave a history of shortness of breath.  

A supplemental statement of the case was issued to the 
veteran in June 2001.  

In September 2001 his claim was reopened by the Board and 
remanded for additional development.  

The RO sent the veteran a letter in October 2001 which 
outlined the provisions of the VCAA.  It explained VA's duty 
to assist in obtaining evidence and explained what evidence 
was needed to establish entitlement to benefits.  The letter 
explained that VA would try to help obtain medical records, 
but the veteran was ultimately responsible for seeing the any 
records he identified were received.  

In December 2001 the veteran submitted two affidavits, from 
LD and EV.  LD and EV stated he and the veteran joined the 
USAFFE during World War II.  Days before the end of the war 
the veteran contracted bronchial asthma.  He was treated with 
herbal medicines.  

The veteran indicated he was treated by FT, an MD from 
February to September 1976 for bronchial asthma.  In January 
2002 the RO requested the treatment records form FT.  The RO 
informed the veteran in January 2002 that they had requested 
his treatment records from FT.  In February 2002 the letter 
to FT was returned with a notation on the envelope 
"retired."  

A March 2002 Deferred rating decision sheet reveals FT 
treated the veteran at V Luna General Hospital, it was now 
known as AFP Medical Center.  The RO sent a letter to the AFP 
Medical Center in March 2002 requesting the veteran's medical 
records.  The RO wrote the veteran a letter and explained 
that FT had retired and the RO had written to AFP Medical 
Center and requested his records.  

A VA examination of the veteran was conducted in April 2002.  
The veteran complained of shortness of breath.  He had been 
awakened from sleep and experienced shortness of breath.  It 
occurred three times a week.  VA Chest X-rays revealed 
minimal residual fibrosis in the left upper lung, with 
emphysematous lung fields.  The interpretation of a pulmonary 
function test was normal pyrometer.  The VA examiner 
diagnosed no evidence of bronchial asthma, the pulmonary 
function test was normal.  The VA examiner indicated in his 
diagnoses that the shortness of breath manifested by the 
veteran might be cardiac in origin since there was evidence 
of cardiomegaly on chest X-rays.  Also diagnosed were 
emphysematous changes noted on chest X-rays which might be 
secondary to old age and were of no significance.  There was 
minimal residual fibrosis of the left upper lobe, 
tuberculosis in nature.  She concluded there was no relation 
to any incident in service.  

In June 2002 the RO sent a second request for the veteran's 
records from AFP Medical Center.  They also sent a letter to 
the veteran explaining they had sent a second request for his 
records to AFP.  

In June 2002 the veteran submitted three additional VA Form 
21-4142s.  He listed three additional medical care providers 
but did not indicate they had treated him for asthma.  

The RO again denied the claim for service connection for 
bronchial asthma in a November 2002 rating decision.  A 
supplemental statement of the case was issued to the veteran.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2002).  If the chronicity provision is 
not applicable, a claim may still be established pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App 488, 495-98 (1997).  

For purposes of establishing entitlement to VA benefits, the 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA, the document is 
genuine, and the information contained therein accurate.  38 
C.F.R. § 3.203(a) (2002).  

Analysis.  As there are no medical records noting chronic 
asthma in service the veteran has sought to establishment 
entitlement to service connection by asserting that he had 
shortness of breath and an asthmatic attack while on active 
duty and was diagnosed and treated for bronchial asthma soon 
after and during the many years since service.  The veteran 
has also submitted lay statements stating, in essence, that 
the veteran had in-service shortness of breath and asthma 
attacks just before his separation from the service in 1949.  

In reviewing the record, the Board notes that the service 
medical records show no lung disease, to include asthma.  
Several private physicians have recalled treating the veteran 
for asthma beginning in 1949, albeit many years after the 
fact, but such was not linked to service and there is no 
contemporaneously recorded medical or X-ray evidence of 
asthma until the mid-1970s.  The Board remanded the veteran's 
claim for a pulmonary examination in an effort to assist him 
in developing evidence of the contended nexus.  That 
evaluation was accomplished but it failed to show a current 
diagnosis of asthma.  Moreover, a causal link was 
specifically ruled out between the only current lung 
disorders shown, emphysematous changes of no clinical 
significance and minimal fibrosis of the left upper lobe, and 
any incident of service. 

The private physicians who treated the veteran for bronchial 
asthma since service have not indicated their diagnoses of 
bronchial asthma were based on findings of pulmonary 
impairment on pulmonary function tests.  In addition, none of 
the private physicians stated there was a causal relationship 
between the currently diagnosed bronchial asthma and the 
veteran's service.  In any event, the VA examination in April 
2002, which included normal pulmonary function test results, 
found no evidence to even support the diagnosis of bronchial 
asthma or a link between the incidental findings seen upon X-
ray and any incident of service.  
 
The Board has considered the statements of the veteran and 
his friends, and testimony from the veteran, to the effect 
that he had episodes of shortness of breath and bronchial 
asthma during service.  As laymen, they are competent to 
report symptoms such as shortness of breath, but they are not 
competent to identify the cause, to include linking it to 
bronchial asthma.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bronchial asthma and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for bronchial asthma is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

